Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 12, 2020

                                      No. 04-20-00366-CV

                               Ana GUERRA and Miguel Guerra,
                                       Appellants

                                                 v.

                     Copernicus GUERRA, Eric Stubbs and Monica Guerra,
                                       Appellees

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018-CI-17589
                         Honorable Michael E. Mery, Judge Presiding


                                         ORDER

        On August 17, 2020, we issued an order suspending all appellate deadlines in this case
because the appellants had not paid the filing fee and their notice of appeal had not been served
on the court reporter. Thereafter, the appellants paid the appellate filing fee and filed an amended
notice of appeal stating there is no reporter’s record. The clerk’s record was filed on August 13,
2020. The suspension of appellate deadlines in this appeal is LIFTED. Appellants are
ORDERED to file their brief on or before November 11, 2020.




                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of October, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court